United States District Court
Northem District of Califomia

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

ACL NETHERLANDS B.V.,
H;EwLETr PACKARD THE HAGUE
Bv, AUToNoMY sYsTEMs
LIMITED, and HEWLETT PACKARD oRDER GRANTING 28 U.s.C.
ENTERPRISE NEW JERSEY, INC., § 1782 REQUES"[

Plaintiff,

Case No. 19-1nc-80023-CRB

FOR AN ORDER PURSUANT TO 28
U.S.C. § 1782 TO TAKE TESTIMONY
FOR USE IN FOREIGN
PROCEEDINGS.

 

 

Petitioners seek an order pursuant to 28 U.S.C. § l782(a) to take the testimony via
videolink of Christopher Egan for use in a trial in England. App. for Order (Dkt. l) at 1, 3.1
Egan initially objected to this request, Dkt. 6, but subsequently withdrew his objection.
Dkt. 27. Because there is no dispute that an order pursuant to 28 U.S.C. § 1782 should
issue, see Dkt. l; Dkt. 27, the Court GRANTS Petitioners’ request for leave, pursuant to 28
U.S.C. § 1782, to serve their proposed subpoena, attached to the Application for Order
(Dkt. l), on Christopher “Stouffer” Egan to compel his videolink testimony in the English
Civil Case.

IT IS SO ORDERED.

Dated; March 20, 2019 fav-

CHARLES R. BREYER
United States District Judge

 

1 Michael Lynch initially sought to intervene in this case, Dkt. 12, but has since withdrawn that
motion because the English High Court ruled that it would permit Egan’s video-link testimony.
Lynch Withdrawal of Mot. to lntervene (Dkt. 17).

 

